This is a proceeding in equity for the sale of land for division among the joint owners, and we think that the bill sufficiently conforms to sections 5205 and 5222 of the Code of 1907 as to the names of the interested parties, their residence, the description of the property, and the interest of each party in the same. True, the complainant, after averring that she owned a two-eighths interest in each tract, further alleged that one tract was formerly owned by her father and the other was formerly owned by her mother. It was not necessary for the bill to set out the source of title of the respective parties, or whether or not her parents were dead, or whether she acquired her interest by purchase or inheritance.
The bill, after setting out the interest of each owner of the land, charges that Curlee, as trustee for the minor, William Alonzo Montgomery, owns the interest of said minor, which is held by him upon the "terms, uses, and trusts defined and expressed in said will for said William Alonzo Montgomery, who is the beneficial owner of the said interest so vested in E. L. Curlee." The trustee, Curlee, and the minor, William Alonzo Montgomery, are both made parties to the bill, and this gets the entire title to the interest of said minor before the court, whether the legal title be in the trustee, or the trust is a naked one, and the legal title therefore vested in the beneficiary. In any event, we do not see why either of said parties would be improper, though not necessary, ones.
The trial court did not err in overruling the appellant's demurrer to the bill, and the decree is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.